Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 07/28/22. Claims 1, 18-19, 24, 53, and 63-76 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(b) rejection has been fully considered. Given that applicant has amended the claims to now delete the lack of antecedent basis, such rejection is now moot.  Consequently, the 112(b) rejection of claims 75-76 is hereby withdrawn.

Applicant’s argument with respect to the 102(a)(1) rejection over claims 1, 3, 18, 53, 68-69, 71, 73, and 75 has been fully considered.  Given that applicant has stated on the record that Aspeslagh et al. is not by another and is derived from the instant inventor, Kunwar Shailubhai, such rejection is now moot.  Consequently, the 102(a)(1) rejection of claims 1, 3, 18, 53, 68-69, 71, 73, and 75 is hereby withdrawn.  


Applicant’s arguments with respect to the 103(a) rejection over Albanese in view of Levitt et al. have been fully considered.  Applicant argues that Albanese nodes not teach a combination of milciclib and gemcitabine nor teaches treating NSCLC.  Additionally, Applicant argues that the Office failed to identify any disclosure in Albanese that teaches or suggests that milciclib may be used in combination with gemcitabine or effective to treat NSCLC.  Such arguments are however not found persuasive as the examiner contends that  one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Albanese teaches the use of milciclib as a CDK inhibitor with broad-spectrum antitumor efficacy wherein said compound can lead to inhibition of cell proliferation and cell cycle arrest in a wide panel of tumor cell line (see Albanese, pg. 2247 and fig. 2). Importantly, Albanese teach that Milciclib was tested on non-small cell lung cancer and found to result in reduction of tumor volume and growth (see pg. 2249-2250, table 2, and fig. 4).  Albanese et al. do not specifically teach addition of gemcitabine to the method of treating NSCLC.  Levitt et al., on the other hand, provides the motivation as to why one skilled in the art would have added gemcitabine to Milciclib treatment of NSCLC.  Importantly, Levitt et al. demonstrated that administration of gemcitabine to NSCLC patients resulted in objective response that had anti-cancer activity against NSCLC.  Consequently, one skilled in the art who desired an enhanced response against NSCLC would have found it obvious to add gemcitabine to Milciclib and would have expected reasonable success.  By the same token, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  Thus, contrary to applicant’s arguments, Levitt et al. provide the motivation to one skilled in the art to further add gemcitabine if the desire is to enhance the effectiveness of the treatment of NSCLC.  As a result, the examiner contends that Albanese in view of Levitt does indeed render obvious the instant invention.  

	Applicant’s arguments with respect to the 112(a) rejection of claims 1, 3, 18-19, 24, 53, and 63-76 over the term “prevention” and 112(a) rejection of claims 1, 3, 18-19, 24, 53, and 63-76  over “scope of enablement rejection” have been fully considered.  Applicant argues that now the claims have been amended to recite treatment of specific cancers and the use of specific anti-cancer agents, such rejection is now moot.  Additionally, Applicant argues that evidence can be found in Aspelagh et al. (Cancer Chem. Pharmacol., 2017, Vol. 19, pgs. 1257-1265) wherein Aspelagh et al. teach that phase I clinical trial evaluating the safety and tolerability of milciclib in combination with gemcitabine in patients with refractory solid NSLC tumors was efficacious in an NSCLC patient.  Such arguments are however not found persuasive as the Examiner maintains that while applicant amended the claims to recite treatment of two specific cancers, nowhere in the specification did applicant demonstrate prevention of said cancers or any cancer for that matter.  Moreover, given that cancer is characterized by genetic factors that cannot be prevented, said prevention would not be likely. Given that applicant has yet to demonstrate prevention of Hepatocellular carcinoma and NSCLC by administering a combination of Milciclib and sorafenib, regorafenib, sunitinib, lenvatinib, or gemcitabine, the examiner maintains that applicant has not enabled the claims to preventing said cancers.   With respect to the scope of enablement rejection, the examiner again reiterates to applicant that the specification only demonstrates treatment of NSCLC with Milciclib and gemcitabine (as provided in Applicant’s remarks filed on 7/28/22) and treatment of Hepatocellular carcinoma with Milciclib and the aforementioned anti-cancer agent but not treatment of NSCLC with the aforementioned combination.  Since applicant has yet to demonstrate treatment of NSCLC carcinoma with the aforementioned anti-cancer agents and Milciclib or the combination of gemcitabine and Milciclib in treating Hepatocellular carcinoma, the examiner maintains that applicant has not enabled the breadth of the claims.  As a result, the examiner maintains that the 112(a) rejections remain proper.     

For the foregoing reasons, the 112(b) rejection and 102(a)(1) rejection are hereby withdrawn.  However, the 112(a) rejections and 103(a) rejection remain proper.   However, in view of applicant’s amendment, the following modified 112(a) and 103 (a) Final rejections are being made.  

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 18-19, 24, 53, and 63-76 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for alleviating non-small cell lung cancer comprising administering milciclib in conjunction with sorafenib, regorafenib, sunitinib, lenvatinib, or gemcitabine, does not reasonably provide enablement for the prevention of the cancers delineated in claim 1 by administering Milciclib in combination with the anti-cancer drugs delineated in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating or preventing non-small cell lung cancer or hepatocellular carcinoma in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of Milciclib, or a pharmaceutically acceptable salt, isomer, or tautomer thereof, in combination with a therapeutically effective amount of an anticancer drug, or a pharmaceutically acceptable salt thereof, wherein said anti-cancer drugs are delineated in claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of any disease, let alone said cancer delineated in claim 1 with said combination.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating or preventing non-small cell lung cancer or hepatocellular carcinoma in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of Milciclib, or a pharmaceutically acceptable salt, isomer, or tautomer thereof, in combination with a therapeutically effective amount of an anticancer drug, or a pharmaceutically acceptable salt thereof, wherein said anti-cancer drugs are delineated in claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that the combination of milciclib and sorafenib, regorafenib, sunitinib, lenvatinib, or gemcitabine resulted in decreased tumor volume and/or cell proliferation in hepatocellular cancer cells, nowhere in the specification did applicant demonstrate prevention of any cancer with the aforementioned combinations.  Additionally, paragraph 00172 in the specification teaches that preventing entails stopping the onset of symptoms and yet applicant failed to demonstrate stopping of any symptoms and for any disease for that matter in the specification.  Moreover, the examiner reminds applicant that because certain cancers are characterized by various genetic factors that cannot be obviated, prevention of said cancers are nearly impossible.  Since applicant failed to demonstrate prevention of any cancer, the examiner maintains that applicant has not enabled the claims for the prevention of any cancer including non-small cell lung cancer (NSCLC) and Hepatocellular carcinoma.

		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “prevention of NSCLC and hepatocellular carcinoma by administering milciclib in combination with various anticancer agents delineated in claim 1”. While such “tumor growth reduction or alleviation of symptoms” might theoretically be possible for hepatocellular carcinoma by administering milciclib in combination with sorafenib, regorafenib, sunitinib or lenvatinib, as a practical matter it is nearly impossible to achieve the prevention for all possible cancers with the same combination. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the prevention of NSCLC and Hepatocellular carcinoma as delineated in claim 1 utilizing various anticancer drugs in combination with Milciclib. No reasonably specific guidance is provided concerning useful therapeutic protocols for preventing said cancers, other than hepatocellular carcinoma by administering milciclib in combination with sorafenib, regorafenib, sunitinib or lenvatinib. The latter is corroborated by the working examples on figures 1-75.  

	
4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination could be predictably used for the prevention of the aforementioned cancers delineated in claim 1 by administering milciclib in combination with various anticancer drugs as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1,18-19, 24, 53, and 63-76 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for alleviating hepatocellular carcinoma comprising administering milciclib in conjunction with sorafenib, regorafenib, sunitinib or lenvatinib, and while being enabling for alleviating NSCLC by administering milciclib and gemcitabine, does not reasonably provide enablement for treating hepatocellular carcinoma by administering milciclib in combination with gemcitabine or treating NSCLC comprising administering milciclib with the anti-cancer agents delineated in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating or preventing non-small cell lung cancer or hepatocellular carcinoma in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of Milciclib, or a pharmaceutically acceptable salt, isomer, or tautomer thereof, in combination with a therapeutically effective amount of an anticancer drug, or a pharmaceutically acceptable salt thereof, wherein said anti-cancer drugs are delineated in claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of the aforementioned cancers delineated in claim 1 with said combination.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating or preventing non-small cell lung cancer or hepatocellular carcinoma in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of Milciclib, or a pharmaceutically acceptable salt, isomer, or tautomer thereof, in combination with a therapeutically effective amount of an anticancer drug, or a pharmaceutically acceptable salt thereof, wherein said anti-cancer drugs are delineated in claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that the combination of milciclib and sorafenib or regorafenib, sunitinib or lenvatinib resulted in decreased tumor volume and/or cell proliferation in hepatocellular cancer cells, nowhere in the specification did applicant demonstrate alleviation of NSCLC delineated in claim 1 with the aforementioned combinations other than treatment of NSCLC with milciclib and gemcitabine.  Additionally, paragraph 00171 in the specification teaches that treating entails eliminating the disease and yet nowhere in the specification did applicant demonstrate eliminating every single cancer recited in claim 1 with the aforementioned combination.    Moreover, the examiner contends that because cancers are characterized by contrasting etiology, contrasting mechanism of action and activation of contrasting pathways, what is applicable to one type of cancer would not necessarily be applicable to every other cancer in existence.  In fact, Golub et al. (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) teach that in the current art that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  Cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537).  There is no absolute predictability even in view of the seemingly high level of skill in the art.
Since applicant has failed to demonstrate treatment of NSCLC as delineated in claim 1 by administering the combination of milciclib in conjunction with various anticancer drugs, the examiner maintains that applicant has not enabled the breadth of the claims as presently recited.

2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of said cancers delineated in claim 1 by administering milciclib in combination with various anticancer agents”. While such “alleviation of symptoms” might theoretically be possible for hepatocellular carcinoma by administering milciclib in combination with sorafenib, regorafenib, sunitinib or lenvatinib, as a practical matter it is nearly impossible to achieve the treatment for NSCLC recited in claim 1 with the same combination. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the treatment of the cancers recited in claim 1 utilizing various anticancer drugs in combination with milciclib. No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the different cancers, other than hepatocellular carcinoma by administering milciclib in combination with sorafenib, regorafenib, sunitinib or lenvatinib. The latter is corroborated by the working examples on figures 1-75.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination could be predictably used for the treatment of NSCLC recited in claim 1 by administering milciclib in combination with various anticancer drugs that are delineated in claim 1 as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 18-19, 24, 53, and 63-76 are rejected under 35 U.S.C. 103(a) as being unpatentable over Albanese et al. (Mol. Cancer Ther., 2010, Vol. 9, No.8, pgs. 2243-2254, previously cited) in view of Levitt et al. (Lung Cancer, 2004, Vol. 43, No. 3, 335-344, previously cited).  

Albanese et al. teach the use of PHA-848125 or Milciclib as a dual targeting CDK inhibitor with broad-spectrum antitumor efficacy (see abstract).  Specifically, Albanese et al. teach that Milciclib was able to inhibit cell proliferation in a wide panel of tumor cell line and let to cell cycle arrest in G1 and reduced DNA synthesis (see abstract and pg. 2247, fig. 2).  Moreover, Albanese et al. teach that Milciclib was tested in vivo in xenograft tumors implanted in mice having blood and solid tumors such as prostate, ovarian, colon cancer, and non-small cell lung cancer and found that administration of Milciclib daily at a range from 5 mg-40 mg twice a day oral route treatment for a maximum of 10 days resulted in reduced tumor volume and growth (see pgs. 2249-2250, table 2, and fig. 4).  Albanese et al. also teach that in addition to CDK activity, Milciclib also potently inhibit members of TRK kinase (see pg. 2253).  
                                                                                	
	Albanese et al. do not specifically teach a method of treating non-small cell lung cancer (NSCLC) further comprising gemcitabine. Additionally, Albanese et al. do not specifically teach the type of dosage administration or the form of the dosage or teach that milciclib is administered once daily for four consecutive days followed by non-administration for 3 consecutive days and wherein the cycle is optionally repeated.

Levitt et al. teach the use of gemcitabine in patients diagnosed with advanced NSCLC and administered as a 30 min infusion once weekly for 3 weeks followed by 1 week of rest at 1000 to 3500 mg/m2 (see abstract).  Specifically, Levitt et al. teach that of the 29 patients evaluated for a response, seven objective responses were achieved wherein the responses differed significantly by dose (see abstract).  Overall, Levitt et al. teach that gemcitabine given as a short infusion was well tolerated and appear to have activity against NSCLC (see abstract).  

	While Albanese is silent on treatment of NSCLC, Albanese does teach that hundreds of tumors were tested and demonstrated effectiveness of Milciclib in various solid tumors including aggressive and resistant tumors such as pancreatic tumors and found effective reduction in tumor growth.  Consequently, one skilled in the art would have found it obvious to treat NSCLC with Milciclib since Albanese demonstrated effective treatment in a variety of tumor cell lines including lung cancer and given that Levitt et al. teach treatment of NSCLC with gemcitabine.  

Additionally, the examiner contends that determining dosage type and form, dosage administration, or regimen for simultaneous or sequential administration of Milciclib is within the purview of the skilled artisan since Albanese teaches the use of oral Milciclib in overlapping dosage range for a maximum of 10 days.  One skilled in the art would be able to determine the duration depending on the severity of the disease or desired adverse effects in order to determine proper dosage form and regimen during routine experimentation.

	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the gemcitabine of Levitt et al. with the Milciclib of Albanese et al. to treat NSCLC since Albanese et al. teach that Milciclib has broad antitumor activity and effective against a variety of tumors including aggressive and resistant ones and in light of Levitt et al. who teach that gemcitabine was effective against NSCLC.  Given the teachings of Albanese and Levitt, one of ordinary skill would have been motivated to combine Milciclib and Gemcitabine to treat NSCLC with the reasonable expectation of providing a method that is effective in inhibiting cell proliferation and reducing tumor growth.  

		
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/25/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.